oO © NSN DH A FP WD NS

NN NM bo BD HK KD RD DR Rm meme eet
oo nN KN WO Sf WD NNO | OD HO CoO NN HDR WH BP WH PO KK CO

 

Case 20-10752-abl Doc 35 Entered 06/11/20 10:30:19 Page 1of4

LENARD E. SCHWARTZER
2850 S. Jones Blvd., Ste 1

Las Vegas, NV 89146

(702) 307-2022

 

TRUSTEE
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
In re ) Case No. BK-S 20-10752-ABL
JIMENEZ ARMS, INC. IN PROCEEDINGS UNDER CHAPTER 7
CERTIFICATE OF SERVICE
Debtor Date: July 23, 2020
) Time: 11:00 a.m.
)
)
1, On June 11, 2020, I caused to be served the following documents:
a. Trustee’s Motion for Turnover of Accounting Records
b. Notice of Hearing Trustee’s Motion for Turnover of Accounting Records
2. I served the above-named documents by the following means to the persons as listed

below
a a. By ECF System:

PRIYA K. BARANPURIA on behalf of Creditor BEVERLY CRAWFORD AND ALVINO
CRAWFORD, AS THE PARENTS OF THE DECEDENT ALVINO DWIGHT CRAWFORD
pbaranpuria@kramerlevin.com

THOMAS E. CROWE on behalf of Debtor JIMENEZ ARMS, INC.
tcrowe@thomascrowelaw.com, tcrowe@|vcoxmail.com;appstcl@yahoo.com

BART K. LARSEN on behalf of Creditor ALVINO CRAWFORD
BLARSEN@SHEA.LAW, 3542839420@filings.docketbird.com;support@shea.law

BART K. LARSEN on behalf of Creditor BEVERLY CRAWFORD
BLARSEN@SHEA.LAW, 3542839420@filings.docketbird.com;support@shea.law

 
0 Oo SI DH WH FSP WY HI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 20-10752-abl Doc 35 Entered 06/11/20 10:30:19 Page 2 of 4

LENARD E. SCHWARTZER
trustee@s-mlaw.com, lbenson@s-mlaw.com:jelliott@s-mlaw.com:nv17@ecfcbis.com:

cleal 1@trustesolutions.net;les@trustesolutions.net

U.S. TRUSTEE - LV - 7
USTPRegion17.LV.ECF@usdoj.gov

ml b. By United States Mail, Postage fully prepaid:

PHILIP BENTLEY on behalf of Creditor BEVERLY CRAWFORD AND ALVINO CRAWFORD,
AS THE PARENTS OF THE DECEDENT ALVINO DWIGHT CRAWFORD

KRAMER LEVIN NAFTALIS & FRANKEL, LLP

1177 AVENUE OF THE AMERICAS

NEW YORK, NY 10036

BART K. LARSON on behalf of Creditor BEVERLY CRAWFORD AND ALVINO CRAWFORD,
AS THE PARENTS OF THE DECEDENT ALVINO DWIGHT CRAWFORD

SHEA LARSEN

1731 VILLAGE CENTER CIRCLE, SUITE 150

LAS VEGAS, NV 89134

GARY GENSKE

GENSKE MULDER COMPANY
3187 RED HILL AVE #110
COSTA MESA, CA 92626

SEE ATTACHED MAILING MATRIX

O Cc. By Personal Service
I personal delivered the document(s) to the persons at these address:

QO For a party represented by an attorney, delivery was made by handling the
document(s) to the attorney or by leaving the document(s) at the attorney's office with a clerk of
other person in charge, or if no one is in charge by leaving the document(s) in a conspicuous place in
the office.

O For a party, delivery was made by handing the document(s) to the party by leaving the
document(s) at the person's dwelling house or usual place of abode with someone of suitable age and
discretion residing there.

QO d. By Direct email (as opposed to through the ECF System

Based upon the written agreement of the parties to accept service by fax transmission or a
court order, I faxed the document(s) to the persons at the fax number listed below. No error was
reported by fax machine that I used. A copy of the recorded fax transmission is attached

Dated: June 11, 2020 kv het’

\ heme dyee of LENARD E. SCHWARTZER

 

 
Case 20-10752-abl

Label Matrix for local noticing
0978-2

Case 20-10752-abl

District of Nevada

Las Vegas

Thu Jun 11 10:20:55 PDT 2020

500 E. THIRD ST,
Acct No 8800
Carson City, NV 89701-4772

CAL-AMMO, INC.
14159 BUSINESS CENTER DR.
Moreno Valley, CA 92553-9101

CITY OF KANSAS CITY, MI
Acct No xxxx-xxx0829

415 EAST 12TH STREET
CIRCUIT DIVISION)

Kansas City, NO 64106-2706

COAST CUTTERS CO, INC.
105 NORTH 9TH AVE.
Upland, CA 91786-5412

ESTATE OF ALVINO DWIGHT CRAWFORD
Acct No xxxx-xxx7245

SHAMBERG, JOHNSON & BERGMAN
ATTN: DAVID R. MORANTZ, ESQ.
2600 GRAND BLVD., SUITE 550
Kansas City, MO 64108-4627

GENSKE, MULDER COMPANY LLP
3187 RED HILL AVE. $110
Costa Mesa, CA 92626~3446

INTELLIGENT DESIGN I.T. CONSULTING
631 NORTH STEPHANIE STREET $345
Henderson, NV 89014-2633

JENNISON ENGINEERING, INC.
13546 CENTRAL AVE., UNIT E.
Chino, CA 91710-5116

NEVADA DEPARTMENT OF TAXATION
Acct No xxxx xx. xx1443

1550 COLLEGE PARKWAY, SUITE 115
Carson City, NV 89706-7937

Doc 35 Entered 06/11/20 10:30:19 Page 3of4

JIMENEZ ARMS, INC.
7380 EASTGATE ROAD, SUITE 150
HENDERSON, NV 89011-4019

AZURE CREATIVE ENTERPRISES
P.O. BOX 1888
Claremont, CA 91711-8888

CARL WAYNE ORR

Acct Ro xxx5-388

C/O PHENIX & CRUMP, PLLC
ATIN: J.R. ‘RUSTY’ PHENIX
P.O. BOX 1005

Henderson, TX 75653-1005

CLARK COUNTY ASSESSOR

C/O BANKRUPTCY CLERK

500 SOUTH GRAND CENTRAL PARKWAY
P.O. BOX 551401

Las Vegas, NV 89155-1401

COMPUTED TOOL & DIE
2910 £, RICKER HAY
Anaheim, CA 92806-2526

EVERYIOWN LAW

Acct No xxxx-xxx7245
P.O. BOX #4184

New York, N¥ 10163-4184

HARSCH INVESTMENTS PROPERTIES - NV, LLC
Henderson, NV 89011

INTERNAL REVENUE SERVICE
B.O. BOX 7346
Philadelphia, PA 19101-7346

MJO ENTERPRISES
38 PHILLIPSBURG
Irvine, CA 92620-3264

NEVADA DEPT OF TAXATION

Acct No 4325

2550 PASEO VERDE PARKWAY, SUITE $180
Henderson, NV 89074-7129

United States Bankruptcy Court
300 Las Vegas Blvd., South
Las Vegas, NV 89101-5833

BILLY RA SOAPE AND LINDA JEAN SOAPE
Acct No xxx5-388

C/O PHENIX & CRUMP, PLLC

ATTN: J.R. ‘RUSTY’ PRENIX

P.O. BOX 1005

Henderson, TX 75653-1005

CENTENNIAL SPRING CO.
1777 W. ARROW RIE. UNIT 410
Upland, CA 91786-4287

CLARK COUNTY TREASURER
C/O BANKRUPTCY CLERK

500 S. GRAND CENTRAL PRWY
P.O, BOX 551220

Las Vegas, NV 89155-1220

DEPT. OF EMPLOYMENT, TRAINING & REHAB
EMPLOYMENT SECURITY DIVISION

500 EAST THIRD STREET

Carson City, NV 89713-0002

FOLAND, WICKENS, ROPER, HOFER &CRAWFORD
1200 MAIN, SUITE 2200
Kansas City, MO 64105-2159

IDer
14733 S$. AVALON BLVD.
Gardena, CA 90248-2009

JA INDUSTRIES, LLC
43 DESERT SUNFLOWER CIRCLE
Henderson, NV 89002-3308

NEVADA DEPARTMENT OF MOTOR VEHICLES
2621 E. SAHARA AVE.
Las Vegas, NV 89104-4136

NEVADA DEPT. OF EMPLOYMENT TRAINING AND
Acct No 8800

2800 E. ST. LOUIS AVE.

las Vegas, NV 89104-4267
Case 20-10752-abl Doc 35 Entered 06/11/20 10:30:19 Page 4 of 4

NEVADA DEPT. OF TAXATION PAUL JIMENEZ JR. PAUL JIMENEZ, SR.
BANKRUPTCY SECTION 43 DESERT SUNFLOWER CIRCLE 43 DESERT SUNFLOWER CIRCLE
555 EAST WASHINGTON AVENUE Henderson, NV 89002-3308 Henderson, NV 89002-3308
SUITE 1300

Las Vegas, NV 89101-1046

PENTRATE METAL PROCESSING PORTER LAW FIRM, A PROFESSIONAL CORP, PRAXAIR
3517 EAST OLYMPIC BLVD. Aect No xxx5-388 2301 SE CREEXVIEW DR.
Los Angeles, CA 90023-3976 3311 WOODS BLVD. Ankeny, IA 50021-8500

Tyler, TX 75707-1657

Praxair Distribution Inc. RBC PRECISION PRODUCTS-BREMEN SIERRA WESTERN
c/o RMS 225 INDUSTRIAL DR. 3765 MAUNA LOA ST.
PO Box 19253 Bremen, IN 46506-2115 Brea, CA 92823-6328

Minneapolis, MN 55419-0253

SOCIAL SECURITY ADMINISTRATION SUNSTATE EQUIPMENT State of Nevada Department of Taxation
OFFICE OF THE REGIONAL CHIEF COUNSEL C/O CONSTRUCTION COLLECTION SPECIALISTS, 555 E, Washington Ave. Ste #1300
REGION IX P.0.BOX 44500 Las Vegas, NV 89101-1046

160 SPEAR STREET, SUITE 800 Phoenix, AZ 85064-4500

San Francisco, CA 94105-1545

THE ESTATE OF MELINDA ANN ORR TOTAL ECLIPSE GROUP, LID U.S. TRUSTEE - LV - 7

Acct No xxx5-388 FLAT 8 16/F BLOCK A 300 LAS VEGAS BOULEVARD, SO.
C/O PHENIX & CRUMP, PLLC 34-36AU PUI WAN STREET SUITE 4300

ATTN: J.R. ‘RUSTY’ PHENIX FO TAN SHATIN N.T. HONG KONG LAS VEGAS, NV 89101-5803
P.O. BOX 1005

Henderson, TX 75653-1005

UNITED STATES TREAASURY (EXCISE TAX) UNITED STATES TRUSTEE LENARD E. SCHWARTZER
ALCOHOL AND TOBACCO TAX AND TRADE BUREAU 300 LAS VEGAS BLVD., SOUTH #4300 2850 S. JONES BLVD., #1
1500 PENNSYVANIA AVE. N.W. las Vegas, NV 89101-5803 LAS VEGAS, NV 89146-5640

Washington, DC 20220-0001

THOMAS E. CROWE
2830 §. JONES BLVD. # 3
LAS VEGAS, NV 89146-5652

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(u) BEVERLY CRAWFORD AND ALVINO CRAWFORD, AS T (u)ALVINO CRAWFORD (u) BEVERLY CRAWFORD

End of Label Matrix

Mailable recipients 48
Bypassed recipients 3
Total sl
